Citation Nr: 0639769	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  05-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for status post 
fracture of right distal clavicle.

2.  Entitlement to service connection for right ulnar 
neuropathy at the elbow, claimed as due to status post 
fracture of right distal clavicle.

3.  Entitlement to service connection for cervical spine 
degenerative joint disease, claimed as due to status post 
fracture of right distal clavicle.

4.  Entitlement to service connection for vertigo and 
transient diplopia, claimed as due to status post fracture of 
right distal clavicle.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.



FINDINGS OF FACT

1.  The veteran's right distal clavicle disorder existed 
prior to service and the record contains no probative 
evidence that relates that his right distal clavicle disorder 
was aggravated due to his periods of active service.

2.  The veteran's right ulnar neuropathy at the elbow, 
cervical spine degenerative joint disease, vertigo, and 
transient diplopia are not causally related to the veteran's 
active service, any incident therein, or any service-
connected disability.



CONCLUSIONS OF LAW

1.  A right distal clavicle disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1111, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

2.  Right ulnar neuropathy at the elbow, cervical spine 
degenerative joint disease, vertigo, and transient diplopia 
were not incurred during active service, nor is any such 
disability causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
2002); 38 C.F.R. 3.303, 3.304, 3.306, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a November 2003 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the November 2003 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in November 2003, prior to 
the adjudication of the claim in April 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the November 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
January 2004.  Notably, the veteran has not identified any 
further outstanding and relevant evidence in response to the 
November 2003 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service- connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran alleges that he is entitled to service connection 
for a right clavicle disorder.  He also alleges that his 
right clavicle disorder resulted in right ulnar neuropathy at 
the elbow, cervical spine degenerative joint disease, 
vertigo, and transient diplopia.  He acknowledges that he 
injured his right clavicle prior to his entry into service; 
however, he argues that he experienced a worsening of the 
condition during basic training.  In order to be granted 
service connection for a pre-existing condition there needs 
to be evidence of worsening of the condition.  A complete 
review of the claims folder fails to reveal an aggravation or 
exacerbation of the veteran's preexisting right clavicle 
disorder.

The veteran served with the United States Army from August 
1963 to November 1963.  His DD Form 214 indicates that he was 
discharged from service because of not meeting medical 
fitness standard at time of induction.  During his induction 
examination, in August 1963, the veteran reported that he had 
broken his right arm and possibly his right collar bone prior 
to his entry into service.  He recounted that he had injured 
his shoulder in a basketball game five years prior to his 
entry into service.  In October 1963, the veteran fell out of 
his bunk; subsequent x-rays demonstrated an old united 
fracture of the lateral right clavicle with separation of the 
acromioclavicular joint.  Consequently, the Medical Board 
recommended that the veteran be discharged due to a nonunion 
of fracture, right distal clavicle, with persistent 
dislocation of acromioclavicular joint, with pain and 
limitation of motion.

The record contains no medical evidence of treatment for a 
right clavicle disorder.  In November 2003, when the veteran 
submitted his claim, he indicated that he had not received 
any private or VA medical treatment.  Moreover, the January 
2004 VA examiner opined that the veteran's preexisting right 
clavicle disorder was not permanently aggravated by service.  
Specifically, he stated that although the veteran sustained 
an acromioclavicular joint and distal clavicle injury while 
in service, the aggravation of his pre-existing disorder was 
minimal and temporary.  Furthermore, he stated that the in-
service injury would not affect the veteran's condition after 
his discharge from service.

In order to be granted service connection for a pre-existing 
condition there needs to be a measurable worsening of the 
disability during service such that there is an increase in 
disability.  See Browder, 5 Vet. App. at 271; Hensley, 5 Vet. 
App. at 163.  Although the Board acknowledges that the 
veteran sustained an injury to his right clavicle during his 
period of service, a complete review of the claims folder 
fails to reveal an aggravation or exacerbation of the 
veteran's right clavicle disorder.  Temporary or intermittent 
flare-ups during service of a preexisting disease or injury 
are not considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); 38 
C.F.R. § 3.306(b) (2006).

Where the record establishes that a disease or injury did not 
undergo a permanent increase in disability during service, 
the presumption of aggravation provided for in 38 C.F.R. § 
3.306(a), (b) does not apply.  Davis v. Principi, 276 F.3d. 
1341, 1344-45 (Fed. Cir. 2001); Maxson v. West, 12 Vet. App. 
453, 459-60 (1999).  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for status post fracture of right distal clavicle.

It is also noted that the veteran has submitted claims of 
entitlement to service connection for right ulnar neuropathy 
at the elbow, cervical spine degenerative joint disease, 
vertigo, and transient diplopia, as due to status post 
fracture of right distal clavicle.  Upon a review of the 
evidence of record, the Board finds that the evidence does 
not support a grant of service connection for right ulnar 
neuropathy at the elbow, cervical spine degenerative joint 
disease, vertigo, or transient diplopia on a direct basis.  
The evidence simply does not show that any of these disorders 
were incurred in or aggravated during active service.  
Service medical records are silent as to any complaints of 
treatment for any of these disorders.  Additionally, the 
veteran has not submitted any additional evidence in support 
of his claims.  In view of the foregoing, the Board finds 
that service connection for these disorders on a direct basis 
is not warranted.  See 38 C.F.R. § 3.303, 3.307 (2006).

In regards to the veteran's claim that his right ulnar 
neuropathy at the elbow, cervical spine degenerative joint 
disease, vertigo, and transient diplopia are a result of 
status post fracture of right distal clavicle, and that 
secondary service connection should be awarded for these 
disorders, the Board has denied service connection for status 
post fracture of right distal clavicle; therefore, the issues 
of entitlement to secondary service connection for right 
ulnar neuropathy at the elbow, cervical spine degenerative 
joint disease, vertigo, and transient diplopia as due to 
status post fracture of right distal clavicle is legally 
precluded.  Thus that issue must be dismissed.  The Board's 
jurisdiction extends to "[a]ll questions of law and fact 
necessary to a decision by the [Secretary] under a law that 
affects the provision of benefits by the Secretary."  38 
C.F.R. § 20.101(a) (2006); see also 38 U.S.C.A. §§ 511, 7104, 
7105 (West 2002); 38 C.F.R. § 20.101 (2006).  Because there 
remains no "question" of law or fact for the Board's 
decision, the secondary service connection claims are 
dismissed as moot.  See Waterhouse v. Principi, 3 Vet. App. 
473 (1992).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).


ORDER

Service connection for status post fracture of right distal 
clavicle is denied.

Service connection for right ulnar neuropathy at the elbow, 
cervical spine degenerative joint disease, vertigo, and 
transient diplopia, as due to status post fracture of right 
distal clavicle, is denied.




____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


